Citation Nr: 0733731	
Decision Date: 10/26/07    Archive Date: 11/07/07	

DOCKET NO.  05-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a right hand 
disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1958 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That rating decision denied four of 
the veteran's claims, including the two now on appeal.  The 
RO subsequently allowed two other claims which are not on 
appeal.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran is shown to have sustained low back 
strain during service, those injuries appear to have been 
acute and transitory and resolved, there is a complete 
absence of any objective evidence of chronic low back 
symptoms for decades after service separation, and the only 
competent clinical opinion on file is against the finding 
that current low back disability is attributable to any 
incident, injury or disease of active military service.  

3.  Although the veteran fractured the tip of his right 
little finger and contused his right hand during service, 
these injuries are shown to have been acute and transitory 
and resolved, there is a complete absence of any objective 
evidence of chronicity of right hand symptoms for decades 
after service, and the only competent clinical opinion on 
file is against the finding that the veteran's generalized 
arthritis of both hands at present is attributable to any 
incident, injury or disease of active service.  


CONCLUSION OF LAW

Disorders of the low back and right hand were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in March 2004, 
prior to the issuance of the initial adverse rating decision 
now on appeal from July 2004.  This notice informed him of 
the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The veteran did not submit any 
objective medical evidence in support of his claims from the 
time of service separation in 1963 until present, nor did he 
return any completed medical releases so that the RO could 
collect such evidence on his behalf.  Service medical records 
were collected for review and the veteran was provided a 
series of VA examinations which are adequate for rating 
purposes.  All known available evidence has been collected, 
and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for service-
connected disability in February 2004, 40 years after he was 
separated from service, at age 62.  

With respect to the veteran's low back, the service medical 
records reveal that in January 1962, he sprained his back in 
training, but X-ray studies the following day were negative 
for fracture and the veteran was treated symptomatically with 
light duty for three days.  The records do not show that he 
required further treatment for this acute injury.  In April 
1962, the veteran was noted to be a passenger in an 
automobile accident.  There were complaints of low back pain 
with no other injury, but X-ray studies were again reported 
as negative.  There was again no evidence that the veteran 
sought or required continuing treatment for this acute 
injury.  Finally, in August 1963, the veteran was noted to 
have fallen in a stairwell and complained of low back pain.  
Examination revealed no radiation or paresthesias but there 
was mild limitation of motion and tenderness of the 
lumbosacral muscles.  The diagnosis was lumbosacral strain.  
The veteran was provided treatment and light duty.  The 
physical examination for separation from service noted that 
the spine and other musculoskeletal functions were normal.  
On the report of medical history completed by the veteran 
himself at that time, he did not affirmatively indicate that 
he had arthritis or rheumatism, bone, joint or other 
deformity associated with his back.  He did mention his 
previous motor vehicle accident and training injury but there 
was no finding of any chronic low back injury or disorder in 
that separation examination.

With respect to the veteran's right hand, X-ray studies in 
March 1962 revealed a fracture at the lateral edge of the 
fifth metacarpal (finger).  There was generalized tenderness.  
There was also a notation of a history of an old hand injury 
some four or five years earlier, which would have been prior 
to the veteran's initial enlistment.  The finger was splinted 
and he was provided light duty for one week.  One week later, 
the finger was still noted to be tender and his profile was 
extended until mid-April.  An X-ray study in April 1962 
revealed that the fracture of the fifth metacarpal was 
healing.  In April 1963, the veteran was noted to have a 
contused right hand.  X-ray studies were negative, but the 
hand was swollen.  There is no further notation of right hand 
symptoms for the remainder of service.  The physical 
examination for service separation noted that the upper 
extremities were normal and there was no complaint with 
respect to the right hand.  In the report of medical history 
completed by the veteran himself at the time of the 
separation examination, he did not endorse having any 
arthritis or rheumatism, or bone, joint, or other deformity.  

Although the veteran was provided with VCAA notice, including 
a description of the evidence necessary to substantiate his 
claims, he did not submit any objective medical or other 
evidence documenting chronicity of low back or right hand 
symptoms from the time of service separation in 1963 until 
the filing of his current claim in February 2004, a period of 
some 40 years.  He was provided VA examinations with a review 
of the claims folder for his pending claims.  

In June 2004, the veteran was provided a VA examination of 
his low back which included a review of the service medical 
records.  Complaints of low back pain with respect to a 
training injury, a motor vehicle accident, and a fall on the 
stairs was discussed.  The veteran complained of chronic low 
back pain with generalized stiffness in the morning which 
improved on use during the day.  He reported that he 
developed severe pain to the low back doing his occupation, 
which was a concrete finisher, noted by the examiner to be a 
very labor intensive occupation.  The veteran reported that 
he did this full-time for some 30 years following service 
separation.  At present, the veteran reported that he was 
clearing land, doing housework and repair work.  The veteran 
was 6 feet tall and 240 pounds and had limitation of motion 
upon testing.  X-rays studies previously performed in 2003 
were interpreted as revealing some scoliosis, a mild 
compression fracture at L1, and Grade I spondylolisthesis at 
L4-L5.  The examiner specifically wrote that the veteran "was 
unable to give me any progression of the problem over the 
years."  The physician also noted that the physical 
examination at separation had noted no back problems.  Upon 
review of the file and conduct of physical examination, the 
VA examiner stated that it was less likely that the veteran's 
current low back problems, including scoliosis, mild 
compression fracture at L1 and Grade I spondylolisthesis of 
L4 and L5 were associated with incidents which occurred 
during military service.  It did not appear to be chronic 
according to the records and evidence on file, and appeared 
to be more likely causally related to the veteran's lengthy 
post-service occupation as a concrete laborer doing finishing 
work.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for a low back 
disorder.  Although the veteran sustained several low back 
injuries during service in the early 1960's, no chronic low 
back injury or disease was identified at any time during 
service, and there is a complete absence of any objective 
evidence showing chronicity of low back symptoms for some 
40 years after the veteran was separated from service.  The 
only competent clinical opinion on file is against the 
veteran's claim, and found that his current low back 
disabilities were more likely attributable to a 30-year 
history of labor intensive work which was unrelated to 
incidents of military service.  In the complete absence of 
any objective evidence demonstrating chronic low back 
symptoms during and in the years following service 
separation, the veteran's claim for service connection for 
low back disability attributable to incidents of service must 
be denied.  

In June 2004, the veteran was also provided a VA examination 
of his right hand.  This also included a review of the 
limited evidence on file.  The veteran's fractured right 
little finger and right hand contusion during service were 
discussed.  Upon examination, he complained of generalized 
stiffness with some chronic swelling to both hands, worse on 
the right.  Again, the veteran was noted to have worked for 
approximately 30 years as a concrete finisher.  Physical 
examination revealed generalized arthritis of both hands, 
although strength to the fingers and thumbs bilaterally was 
strong and equal.  No deformity or pain was specifically 
associated with the right little finger which had been 
fractured in service.  X-ray studies of the right hand noted 
arthritis throughout the whole hand and no abnormality was 
noted with respect to the fifth little finger.  The examiner 
found after review of the record and current examination that 
disability of the veteran's right (and left) hands was much 
more likely related to his many years of post-service work as 
a concrete refinisher, and not to the acute right hand 
injuries noted during service.  

The Board finds that a preponderance of the evidence on file 
is against the veteran's claim for right hand disability.  
Although there was right little finger fracture and right 
hand contusion during service, no chronic right hand 
disability was identified during service or at service 
separation.  There is no evidence of right hand arthritis 
within one year after service separation.  Current 
examination, over 40 years after the veteran was separated 
from service revealed bilateral hand stiffness and swelling 
and generalized arthritis which was more likely associated 
with the veteran's long post-service employment and not to 
two acute injuries noted in the early 1960's.  There was no 
specific X-ray evidence currently noted in regards to the 
veteran's right little finger fracture during service.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a right hand disability 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


